FILE
       IN CLERKS OPFICE
IUPREME COURT, STATE OFWMIINCJ'IQM
                                                            + This opinion was flied for record
     ~OCT 2 3 2014                                             at   8:ooAm     on   Dct:c?.'iGJDJq
~·      OEF              ,

                                                                    ~~r~t
                                                                     &uprerne Court Clerk




      IN THE SUPREME COURT OF THE STATE OF WASHINGTON




  FANNIE MAE A/K/A FEDERAL
  NATIONAL MORTGAGE
  ASSOCIATION, its successors and/or                        NO. 9 0 1 1 7- 1
  assigns,
                             Respondent,
                                                               ENBANC
                v.
  RONALD STEINMANN and
  KATHLEEN STEINMANN,
                             Petitioners,
                and
                                                   Filed:     OCT 2 3 2014
  JOHN and JANE DOE, UNKNOWN
  OCCUPANTS OF THE PREMISES,
                             Defendants.


                 PER CURIAM-Ronald and Kathleen Steinmann defaulted on a home

  loan secured by a deed of trust and failed to cure the default. The trustee ultimately

  sold the Steinmanns' Clark County home at a trustee's sale to the highest bidder,

  Federal National Mortgage Association (Fannie Mae). Having thus obtained title to

  the property, Fannie Mae sent the Steinmanns a 20-day notice to vacate. When the
No. 90117-1                                                                        PAGE2




Steinmanns refused to leave, Fannie Mae filed a complaint for unlawful detainer. See

RCW 59.12.032; RCW 61.24.040, .060. The trial court granted Fannie Mae's motion

for summary judgment and issued a writ of restitution in its favor. The record on

appeal does not indicate that Fannie Mae requested attorney fees, and the trial court

did not award any.

           On the Steinmanns' appeal, the Court of Appeals affirmed and awarded

Fannie Mae attorney fees under the Residential Landlord-Tenant Act of 1973, chapter

59.18 RCW, and the terms of the deed oftrust. The Steinmanns subsequently filed a

petition for review in this court, challenging the restitution order and the attorney fees

award. We grant review only on the issue of attorney fees and vacate the award.

              The unlawful detainer statute contains no provision for the award of

attorney fees. See ch. 59.12 RCW. The deed of trust here authorized the lender (and

by implication the borrower) to recover attorney fees in any action to "construe or

enforce any term" of the instrument. But Fannie Mae was not a party to the deed of

trust, and it does not claim to have purchased the debt. The deed of trust as a security

instrument effectively disappeared by the time Fannie Mae took title to the property.

And though the unlawful detainer action was authorized under the deeds of trust act,

see RCW 61.24.040, .060, the action was not one to "construe or enforce" the deed of

trust; the sole objective was to force the Steinmanns off the property so that Fannie

Mae could take possession as the new owner.

              Nor   does   the   Residential   Landlord-Tenant   Act    apply   m these

circumstances. Under the act, costs and attorney fees are available to a landlord who

obtains a writ of restitution against a holdover tenant. RCW 59.18.290(2). But the
No. 90117-1                                                                      PAGE3




Steinmanns did not occupy the home pursuant to a rental agreement establishing a

landlord-tenant relationship between them and Fannie Mae. See RCW 59.18.030(19),

(21). And Fannie Mae's right to possession of the premises derived solely from its

purchase of the property at the trustee's sale, not from the termination of a rental

agreement. Thus, when the Steinmanns refused to comply with Fannie Mae's notice to

vacate, they were not residential tenants holding over after the termination of a rental

agreement so as to entitle Fannie Mae to attorney fees under the Residential Landlord-

Tenant Act.

             In sum, the Court of Appeals erred in awarding Fannie Mae attorney fees

under the deed of trust and the Residential Landlord-Tenant Act. The petition for

review is granted on the issue of appellate attorney fees, and the award is reversed and

vacated. 1




       1
          Since we vacate the Court of Appeals award of attorney fees, Fannie Mae's
request for attorney fees for answering the petition for review is denied. RAP 18.1 G).